El Juez Asociado Señor Hernández Matos
emitió la opi-nión del Tribunal.
Se trata de una acción para determinar el carácter ga-nancial o privativo de cierta edificación. Eladio Lacén Plaza contrajo'matrimonio con Epifanía Valderrama Cruz en esta ciudad Capital de Puerto Rico el 21 de junio de 1946. El Tribunal Superior, Sala de San Juan, decretó el divorcio entre ellos el 29 de julio de 1954. El matrimonio no tuvo descendencia. De mutuo acuerdo se liquidó la sociedad con-yugal, con excepción de una pasa de dos plantas, de concreto y maderas, situada en la avenida Carpenter Road Núm. 748 de Santurce, respecto a la icual sostenía Lacén Plaza que era un bien privativo de él yj que le correspondía en su tota-lidad, mientras que la ex esposa alegaba que era un bien ganancial.
El 17 de abril de 1956 Epifanía promovió una acción contra Eladio para que se declarara que esa propiedad cons-tituía un bien ganancial. Se opuso éste a la pretención de su anterior mujer alegando que la había hecho construir con su peculio propio mucho antes de contraer matrimonio con *61la actora y que esa casa le pertenecía privativamente y así lo resolvió el tribunal de instancia.
Contra el fallo recurrió ante nos la demandante impu-tando la comisión de un solo error, consistente, según alega, en que el tribunal a quo apreció erróneamente la prueba y llegó a conclusiones no sostenidas por la evidencia.
El señalamiento de error es ilusorio. No se cometió en forma alguna. El juzgador apreció con toda justicia y co-rrección la prueba presentada, sin la más leve sombra de prejuicio, pasión o parcialidad. Las conclusiones de hecho a que llegó son las siguientes:
“Conclusiones de Hecho. — Que demandante y demandado fueron legalmente casados el día 21 de junio de 1946, habiendo quedado roto y disuelto el vínculo matrimonial existente entre ellos el día 29 de julio de 1954, por sentencia de este Tribunal en el caso Civil Núm. 54-2423.
“Que con anterioridad a la fecha en que contrajeron matri-monio, o sea el 14 de diciembre de 1942, el demandado solicitó del Departamento de lo Interior, Negociado de Obras Públicas, permiso para la construcción de una casa según consta de do-cumento expedido por el entonces Comisionado de lo Interior, Hon. Sergio Cuevas.
“Que más tarde, en mayo 12 de 1943, se le concedió permiso para extender un tubo del acueducto y proveerse de agua y usarse en la liga de concreto en la construcción de dicha casa. Que todos estos actos que se llevaban a efecto era para la cons-trucción de la casa marcada hoy día con el Núm. 748 de la Ave. Carpenter Road.
“Que el dinero invertido en la edificación de la misma era del peculio propio del demandante, provenientes de ahorros del sueldo que derivaba como empleado del correo de los Estados Unidos en la ciudad de Nueva York.
“Que con fecha 15 de noviembre de 1945, ante el notario Juan Ramírez Viñas, el demandado otorgó escritura Núm. 10 sobre construcción de casa en el solar Núm. 4 de la Ave. Carpenter Road, hoy día Núm. 748.
“Que las partes, de mutuo acuerdo, liquidaron la sociedad de bienes gananciales con excepción de la propiedad que está ahora bajo nuestra consideración.
*62“De la evidencia se desprende que la propiedad objeto de este litigio es un bien privativo del demandado Eladio Lacén por haberla construido de su propio peculio con anterioridad al ma-trimonio con la demandante.”
Cada una de ellas encuentra amplio y sólido fundamento en la prueba aportada por las partes. Además, quedaron comprobadas otras circunstancias que también establecieron elocuentemente la inconfundible naturaleza privativa de la propiedad y que eran de perfecto conocimiento de la deman-dante: (1) haber habitado ésta y Lacén Plaza esa casa, usando ella parte de la planta baja para un bazar suyo, desde fines de diciembre de 1943, es decir, unos dos años y medio antes de contraerse el matrimonio; (2) haberse ce-lebrado el matrimonio, precisamente, en esa casa, construida por Lacén con los fondos que trajo a Puerto Rico en el año 1942; (3) haber pagado siempre Lacén Plaza las contribu-ciones impuestas sobre esa propiedad; (4) haber ayudado la demandante al demandado en las gestiones que éste realizó en 1942 para adquirir o construir, con su peculio particular, una casa en Santurce para traer a Puerto Rico las pequeñas hijas de su primer matrimonio.
No encontramos razones para alterar las juiciosas de-terminaciones de hecho y de derecho que hizo el juzgador. No podía, en buena ley, arribar a conclusiones diferentes. La premisa básica de la demanda de que la propiedad en controversia fue adquirida “durante el matrimonio y para la sociedad de gananciales” era insostenible, no podía pros-perar ni en ley ni en equidad. Véanse arts. 1295, 1296, 1299 y 1322, Código Civil.

La sentencia recurrida será confirmada.